Citation Nr: 0531586	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  03-24 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a skin disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel







INTRODUCTION

The veteran had active military service from June 1967 to 
February 1971.  He was awarded the Vietnam Service Medal.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied the veteran's claim seeking 
entitlement to service connection for a skin disability.   

Although the veteran originally indicated that he wished to 
have a hearing, in September 2003 he indicated that he no 
longer wanted a hearing.  

The veteran's claim was remanded by the Board in January 
2005.  At that time, the Board also granted service 
connection for left knee and lower back disabilities.  


FINDINGS OF FACT

1.  The veteran's currently diagnosed skin disorders (skin 
tags of the axilla and a subcutaneous mass of the right 
groin) manifested many years after service; these disorders 
are not the result of any disease, injury, or other incident 
of service.

2.  The veteran's dyshidrosis of the palms with eczema and 
jock itch for which he was seen in service are not related to 
his skin tags of the axilla and a subcutaneous mass of the 
right groin.  

3.  The veteran does not have chloracne or an acneform 
disease consistent with chloracne. 





CONCLUSION OF LAW

A skin disability was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part. 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits. 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2005).  In a letter dated from April 2002, the RO informed 
the veteran what type of evidence he would have to submit to 
establish service connection for a disability, and 
specifically information needed to prove that his skin 
disorder was related to Agent Orange exposure.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 and 38 CFR § 3.159(b)(1) (2005).  In the April 2002 VCAA 
letter, the RO informed the veteran that the RO would get 
such things as medical records from Federal agencies, 
including VA medical facilities, and that it would obtain 
private medical records if the veteran returned a completed 
VA Form 21-4142.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) (2005).  The April 
2002 letter told the veteran to complete a VA Form 21-4142 
for each provider he had seen, and to tell the RO where he 
had been treated for his conditions.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2005).  Although the RO did not use those exact words in its 
letter, the general instructions in this letter clearly 
implied that the appellant should prosecute his appeal by 
assisting in this fashion.  Furthermore, VA has consistently 
asked the appellant for information about where and by whom 
he was treated for his skin condition.  Furthermore, the 
appellant has not contended that he was prejudiced by the 
RO's phrasing of the request in the April 2002 letter.  
Mayfield v. Nicholson, No. 02-1077 (Fed. Cir. April 14, 
2005).    

There are no outstanding records to obtain.  Whenever the 
appellant has provided information about where he was treated 
for his claimed conditions, VA has obtained the records.  As 
a result, the veteran was provided the required notices and 
he was afforded an opportunity to respond after he was fully 
informed of the evidence needed to substantiate the claim.  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that VA will seek to provide, the 
information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim. 38 U.S.C.A. 
§ 5103 and 38 CFR § 3.159(b)(1) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.


Background

Service medical records show that the veteran was treated for 
dyshidrosis of the palms with eczema in May 1968.  The 
veteran was treated for jock itch in December 1970.  At his 
separation examination in August 1970, the veteran's skin was 
evaluated as normal.  

The veteran underwent a VA examination in May 2005.  The 
examiner referred to the notes in service for skin disorders.  
It was noted that in about 1973 or 1974, the veteran began to 
have a blistering rash in the pubic area which was intensely 
pruritic.  It was noted that the veteran sought private 
medical care, no diagnosis was given, and the veteran was 
given a medication or cream.  The examiner noted that this 
seemed to stop the blistering effect and the itching.  The 
rash had not recurred and there had not been any flare-ups.  
The veteran had no known tinea pedis.  In the right groin, 
the veteran had developed a small subcutaneous mass which was 
slightly tender.  Over the past 10 years, the veteran had 
noted some skin tags developing under both arms which were 
not symptomatic.  

Examination showed a skin tag in the medial portion of the 
right axilla and two skin tags on the left axilla.  There was 
no redness or inflammation about either of those lesions.  
Examination of the right groin showed a 1 cm. rather firm 
subcutaneous slightly tender mass which could easily be 
separated from the deep structures.  There was no evidence of 
a blistering hyperemic groin rash on either side.  A careful 
inspection of the toes and the feet revealed no evidence of 
tinea pedis.  

Diagnosis was skin tags of the axilla and a subcutaneous mass 
of the right groin, believed to be a sebaceous cyst which as 
of yet was uninfected.  The examiner noted that dermatitis of 
the hands was not mentioned by the veteran as a complaint.  
The examiner commented that it was not as least as likely as 
not that the axillary tags and the subcutaneous mass in the 
right groin were related to exposure to Agent Orange to 
service.  The examiner stated that the rash which the veteran 
developed in the pubic area some 2-3 years after discharge 
was not at least as likely as not related to Agent Orange or 
military service, and was currently relevant to the veteran's 
health or well-being inasmuch that it had not recurred for 30 
years.  


Analysis

The veteran claims entitlement to service connection for a 
skin disability as a residual of exposure to Agent Orange 
during service.  

Service connection may be granted for disability as a result 
of disease or injury incurred in or aggravated in service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, chloracne or other acneform 
disease consistent with chloracne shall be service connected 
if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e) 
(2005).  Chloracne must be manifest to a degree of 10 percent 
or more within a year after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  See 38 C.F.R. § 
3.307(a)(6)(ii) (2005); "Veterans Education and Benefits 
Expansion Act of 2001," Pub. L. No. 107-103, 115 Stat. 976 
(2001).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. 38 C.F.R. §§ 3.307(a)(6), 3.313 (2005).  

Inasmuch as the evidence shows that the veteran received the 
Vietnam Service Medal, it is conceded that he had "service 
in Vietnam."  However, the herbicide presumption of service 
connection attaches only to the diseases listed in 3.309(e).  
See 38 C.F.R. § 3.307(a)(6).  The Secretary of the Department 
of Veteran's Affairs has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 
68 Fed. Reg. 27630-27641 (2003).

There is no objective medical evidence of record showing that 
the veteran has been diagnosed with chloracne or any other 
type of acneform disease consistent with chloracne.  
Therefore, the presumption of service connection does not 
attach, and the Agent Orange law on presumptive service 
connection is inapplicable to this case.  Accordingly, the 
veteran's claim must be denied on the basis of exposure to 
Agent Orange.  

Even though it has been determined that the veteran's skin 
disorders were not due to exposure to Agent Orange, the 
veteran's claim must still be reviewed to determine if 
service connection can otherwise be established, either by 
direct service connection or by other means.  See 38 C.F.R. § 
3.304(d) (2005) ("Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection"); Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).
 
The veteran cannot establish service connection for a skin 
disability on a direct incurrence basis.  Although the 
veteran was seen for dyshidrosis of the palms with eczema as 
well as for "jock itch" in service, the evidence does not 
show that he currently suffers from these disorders.  
Although the veteran has been diagnosed with skin tags of the 
axilla and a subcutaneous mass of the right groin, the 
evidence does not show that he was diagnosed with these 
disorders in service.  At the veteran's separation 
examination, his skin evaluation was normal.  The evidence 
does not show a post-service medical diagnosis of a skin 
disorder until May 2005, more than 30 years after service.  
Accordingly, the veteran's claim must also be denied on a 
direct basis.  

In claims for VA benefits, when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the VA shall give 
the benefit of the doubt to the claimant. 38 U.S.C. § 5107(b) 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990) (when a claimant seeks VA benefits, and the 
evidence is in relative equipoise, the law dictates that he 
or she shall prevail).  In this instance, the preponderance 
of the evidence is against the veteran's claim for service 
connection for a skin disability, either on a presumptive or 
direct incurrence basis.  The benefit-of-the-doubt doctrine 
therefore does not apply, and this claim must be denied.


ORDER

Entitlement to service connection for a skin disability, 
including as a result of exposure to an herbicide agent used 
in Vietnam, is denied



______________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


